     Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

EMILY J. FULBRIGHT,                     )
           Plaintiff,                   )
                                        )
v.                                      )      2021-CV-2191
                                        )
WATER SYSTEMS ENGINEERING,              )
INC.,                                   )
         Defendant.                     )
                                        )

                PLAINTIFF’S MEMORANDUM IN OPPOSITION
                         TO MOTION TO DISMISS

      The defendant, Water Systems Engineering, Inc. (“WSE”), has filed a motion to

dismiss all of the claims asserted by the plaintiff, Emily Fulbright. WSE contends,

pursuant to Fed. Rule Civ. Pro. 12(b)(6), that all of Ms. Fulbright’s claims are time-

barred. (Doc. #7 at pp. 4-8) In support of this contention, WSE relies upon matters

outside the pleadings. (Doc. #7-1)

      Under Rule 12(d), if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary judgment under

rule 56.” As the Tenth Circuit explained in Utah Gospel Mission v. Salt Lake City Corp.,

425 F.3d 1249 (10th Cir. 2005):

             Generally, a district court must convert a motion to dismiss
             into a motion for summary judgment when matters outside
             the pleadings are relied upon. [Citations omitted.] A motion
             to dismiss considers the conduct alleged in the complaint,
             whereas a motion for summary judgment considers the
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 2 of 12




                 evidence (or lack thereof) upon which the allegations are
                 based.

425 F.3d at 1253. See also Prager v. LaFaver, 180 F.3d 1185, 1189 (10th Cir. 1999);

Helmstetter v. Jpmorgan Chase Bank, N.A., 2020 U.S. Dist. LEXIS 55263 (D. Kan.

2020). WSE’s motion must be treated as one for summary judgment, and for the reasons

discussed below, the motion must be denied.

                                STATEMENT OF FACTS

       Pursuant to D. Kan. Rule 56.1, Ms. Fulbright will first respond to the facts set

forth in WSE’s memorandum in support of its motion to dismiss. Ms. Fulbright will then

set forth additional facts which, together with the facts set forth by WSE, preclude

summary judgment.

                               A. Facts Set Forth By WSE

       1.-2. Uncontroverted.

       3.-5. Uncontroverted but must be supplemented. See Statement of Facts below at

nos. 12-20.

       6.        Uncontroverted but must be supplemented. See Statement of Facts below

at nos. 18-21.

       7.-8. Uncontroverted.

       9.        Uncontroverted but must be supplemented. See Statement of Facts below

at nos. 18-21.

       10.-11. Uncontroverted.




                                            2
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 3 of 12




                                    B. Additional Facts

       12.    On or about May 24, 2019, Ms. Fulbright filed a charge of sex

discrimination against Water Systems Engineering, Inc., with the Kansas Human Rights

Commission (“KHRC”). This charge listed her residential address as 4336 Pawnee Rd.,

Wellsville, Kansas. (E. Fulbright’s declar. at ¶ 2, included in plaintiff’s appendix in

opposition to the motion to dismiss [“plt. append.”])

       13.    On or about May 28, 2019, Ms. Fulbright received a copy of a Notice of

Charge of Discrimination from the Equal Employment Opportunity Commission

(“EEOC”) directed to Water Systems Engineering, Inc. This Notice stated that her

charge of employment discrimination had been received by the KHRC, and sent to the

EEOC for dual filing. This notice further stated:

              As a party to the charge, you may request the EEOC review
              the final findings and orders of the above-named Agency.
              For such a request to be honored, you must notify EEOC in
              writing in 15 days of your receipt of the Agency’s final
              decision and order.

(E. Fulbright declar. at ¶ 3 and Exhibit 1, included in plt. append.)

       14.    During the summer of 2019, Ms. Fulbright moved her residence from

Wellsville, Kansas, to Antonito, Colorado. (E. Fulbright declar. at ¶ 4. included in plt.

append.)

       15.    On October 5, 2020, Ms. Fulbright sent an email inquiring about the status

of her charge of discrimination to Holly King, an employee of the KHRC who had been

assigned to investigate her charge. On the same day, Ms. King sent a reply email back to

Ms. Fulbright, stating in relevant part:


                                              3
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 4 of 12




                 My supervisor has reviewed the investigation of your case
                 and approved the investigation on September 21, 2020.
                 Therefore, your case is either with a KHRC Commissioner
                 for final determination or is with KHRC Administrative Staff
                 who will prepare the determination letter and documentation
                 to send to you. The KHRC is currently short staffed and due
                 to Covid-19 we are all working staggered shifts in the office
                 so I know the determination letters are taking a little longer to
                 mail out than normal.

(E. Fulbright declar. at ¶ 5 and Exhibit 2, included in plt. append.)

       16.       Also on October 5, 2020, Ms. Fulbright sent a reply email to Ms. King,

stating relevant part:

                 My address has changed since this process began. Could you
                 direct me toward a contact number to provide my updated
                 address to them?

On the same day, Ms. King sent another reply email to Ms. Fulbright, stating:

                 You can email me your new address and I will pass it on to
                 the administrative staff. If your notification has already been
                 mailed out, it may take some time to get your address
                 changed and a new notification sent out to you.

On the same day, Ms. Fulbright sent another reply email to Ms. King, stating:

                 Thank you! Please use this for my mailing address at this
                 time.

                 Emily Fulbright
                 34127 State Highway 17
                 Antonito, Colorado 81120

(E. Fulbright declar. at ¶ 6 and Exhibit 2, included in plt. append.)

       17.       On November 10, 2020, Ms. Fulbright sent another email to Ms. King,

again inquiring about the status of her charge of discrimination. This email stated in

relevant part:


                                                4
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 5 of 12




                 Just wanted to reach out as I've not received my
                 determination as of yet and I'm wondering if by chance got
                 mailed prior to the address change.

Later that same day, Ms. King sent a reply email back to Ms. Fulbright, stating:

                 It was mailed to your old address because KHRC
                 administrative staff mailed it out prior to you informing me
                 that you have a new mailing address. I have pulled your case
                 file but because I am only in the KHRC office 1 day a week
                 and with the KHRC being short staffed due to the resignation
                 of 3 investigators and the death of another one, I have been
                 unable to mail it out to you. As soon as I am able to do so, I
                 will get it sent to your new address.

On November 11, 2020, Ms. Fulbright sent a reply email back to Ms. King, stating in

relevant part:

                 If it's any easier sending it via email is fine by me. Whatever
                 makes it easier for you. Either way, I'll keep an eye out for it.
                 Thanks again!

(E. Fulbright declar. at ¶ 7 and Exhibit 3, included in plt. append.)

       18.       On January 21, 2021, Ms. Fulbright received an email from another

employee of the KHRC, Katie Price, which stated:

                 Please find attached the requested closure documents from
                 your complaint with the [KHRC]. If you have any questions,
                 please don't hesitate to let me know.

Included in the documents attached to Ms. Price’s email was a letter addressed to Ms.

Fulbright at her former address in Wellsville, Kansas. This letter was dated October 1,

2020, and it stated in relevant part:

                 This is to notify you that the Kansas Human Rights
                 Commission has completed its investigation in the above
                 captioned complaint. After a review of the facts, the
                 Investigating Commissioner made a determination of No


                                                5
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 6 of 12




              Probable Cause. A No Probable Cause determination means
              that the available evidence did not support the allegations in
              your complaint. A copy of the Investigative Case Summary is
              enclosed for your information.

                                            ....

              As your charged was filed under Title VII of the Civil Rights
              Act and/or The Age Discrimination in Employment Act,
              which is/are enforced by the Equal Employment Opportunity
              Commission (EEOC), you have the right to request EEOC
              review of this action. To secure a review, you must request it
              in writing, within 15 days of your receipt of this letter, to
              Equal Employment Opportunity Commission. . . . [T]he
              request can be sent by email to joseph.wilson@eeoc.gov.

(E. Fulbright declar. at ¶ 8 and Exhibit 4, included in plt. append.)

       19.    Shortly thereafter, on January 25, 2021, Ms. Fulbright sent an email to

Joseph Wilson, an employee of the EEOC. This was the first time that Ms. Fulbright had

ever initiated any communication with the EEOC. This email stated in relevant part:

              My name is Emily Fulbright. I would like to make a timely
              request for a review of action for KHRC claim number
              41178-19.

              Please note:
              Should the timely requirement of this request be in question, I
              ask you to consider the following: Although the date of this
              decision letter is October 1, 2020, the body of the letter states
              my request must be made within ‘15 days of your receipt of
              this letter.’ I received this decision letter, for the first and
              only time, on Thursday, January 21, 2021 at 10:30 a.m. via
              email. I did make multiple attempts to retrieve the documents
              prior to this date but those attempts were unsuccessful.

(Emphasis added. E. Fulbright declar. at ¶ 9 and Exhibit 5, included in plt. append.)

       20.    On January 28, 2021, Mr. Wilson sent a reply email back to Ms. Fulbright,

stating in relevant part:


                                              6
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 7 of 12




              Your case has been reviewed by the Equal Employment
              Opportunity Commission (EEOC) and we concur with the
              Kansas Human Rights Commission's findings. The Dismissal
              and Notice of Right to Sue issued by the EEOC on November
              17, 2020, will stand as the document closing the above
              referenced cases. I have attached a copy of the Notice for
              your reference. The Notice provides you with the opportunity
              to pursue your case in federal district court, should you
              disagree with EEOC's determination. Should you decide to
              pursue your case in federal court, you must do so within 90
              days from your receipt of the notice of right to sue.

(E. Fulbright declar. at ¶ 10 and Exhibit 5, included in plt. append.)

       21.    The Notice of Right to Sue issued by the EEOC is addressed to Ms.

Fulbright at her address in Wellsville, Kansas, and it is dated November 17, 2020. (Doc.

#7-1) Ms. Fulbright did not actually receive this Notice until January 28, 2021, when Mr.

Wilson emailed it to her. (E. Fulbright declar. at ¶ 11)

                         ARGUMENTS AND AUTHORITIES

       Title VII requires a plaintiff claiming discrimination in employment to file his or

her complaint within ninety days of receipt of a right-to-sue letter from the EEOC. 42

U.S.C. § 2000e-5(f)(1). “The ninety-day limit begins to run on the date the complainant

actually receives the EEOC right-to-sue notice, making that date a material fact.” Calvert

v. Roadway Express, Inc., 32 Fed. Appx. 510, 512 (10th Cir. 2002), quoting Witt v.

Roadway Express, 136 F.3d 1424, 1429 (10th Cir. 1998). Emphasis added.

       Here, it is uncontroverted that Ms. Fulbright did not “actually receive” the EEOC

right-to-sue notice until January 28, 2021. (Statement of Facts above at nos. 20-21) Ms.

Fulbright filed this action 89 days later on April 27, 2021. (Statement of Facts above at

no. 11) Consequently, Ms. Fulbright’s Title VII claims are timely under the “actual


                                              7
        Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 8 of 12




receipt” rule established by the Tenth Circuit in Witt v. Roadway Express, 136 F.3d at

1429.

        However, in Panicker v. Compass Group U.S.A. Inc., 712 Fed. Appx. 784, 786

(10th Cir. 2017), the Tenth Circuit held that “an aggrieved person cannot escape the

consequences of nonreceipt when the failure to receive a right-to-sue letter is his own

fault.” The Tenth Circuit went on to explain:

              [A] Title VII ‘plaintiff should be required to assume some
              minimum responsibility himself for an orderly and
              expeditious resolution of his dispute.’ [Million v. Frank, 47
              F.3d 385, 388 (10th Cir. 1995)]; cf. St. Louis v. Alverno Coll.,
              744 F.2d 1314, 1317 (7th Cir. 1984) (‘[c]laimants who do not
              receive actual knowledge of their right-to-sue letter through
              no fault of their own should not be penalized.’ (Emphasis
              added)).

712 Fed. Appx. at 788.

        Here, a genuine issue of material fact exists as to whether Ms. Fulbright did not

receive actual knowledge of her right-to-sue letter from the EEOC until January 28, 2021,

“through no fault of [her] own.” Panicker, 712 Fed. Appx. at 788. Significantly, Ms.

Fulbright initially filed her charge of discrimination against WSE with the KHRC, and

not with the EEOC. (Statement of Facts above at no. 12) on May 28, 2019, Ms.

Fulbright received a Notice from the EEOC, stating that her charge had been dual filed

with the EEOC, and further that:

              As a party to the charge, you may request the EEOC review
              the final findings and orders of the above-named agency [the
              KHRC]. For such a request to be honored, you must notify
              EEOC in writing in 15 days of your receipt of the Agency’s
              final decision and order.



                                             8
     Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 9 of 12




(Statement of Facts above at no. 13. Emphasis added.)

      On October 5, 2020, Ms. Fulbright sent an email inquiring about the status of her

charge of discrimination to Ms. King, an employee of the KHRC who had been assigned

to investigate her charge. (Statement of Facts above at nos. 14-15) On the same day, Ms.

Fulbright also informed Ms. King by email that her address had changed, and she asked

Ms. King how to provide her new address to the KHRC. (Statement of Facts above at no.

16) Ms. King replied: “You can email me your new address and I will pass it on to the

administrative staff.” (Statement of Facts above at no. 16) Ms. Fulbright then promptly

emailed her new address to Ms. King. (Statement of Facts above at no. 16)

      On November 10, 2020, Ms. Fulbright sent another email to Ms. King, again

inquiring about the status of her charge of discrimination. (Statement of Facts above at

no. 17) Ms. King replied the same day by email, saying:

             It [the KHRC’s determination] was mailed to your old
             address because KHRC administrative staff mailed it out
             prior to you informing me that you had a new mailing
             address. . . . As soon as I am able to do so, I will get it sent to
             your new address.

(Statement of Facts above at no. 17)

      Ms. Fulbright did not actually receive the KHRC’s determination until January 21,

2021, when another employee of the KHRC (not Ms. Price) finally emailed the

determination to her. (Statement of Facts above at no. 18) The cover letter to the

KHRC’s determination stated in relevant part:

             As your charged was filed under Title VII of the Civil Rights
             Act and/or The Age Discrimination in Employment Act,
             which is/are enforced by the Equal Employment Opportunity


                                             9
     Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 10 of 12




              Commission (EEOC), you have the right to request EEOC
              review of this action. To secure a review, you must request it
              in writing, within 15 days of your receipt of this letter, to
              Equal Employment Opportunity Commission. . . . [T]he
              request can be sent by email to joseph.wilson@eeoc.gov.

(Statement of Facts above at no. 18)

       This statement from the KHRC - - that in order to secure a review by the EEOC of

the KHRC’s determination, Ms. Fulbright needed to “request it in writing, within 15

days” - - was consistent with the Notice which Ms. Fulbright had received from the

EEOC itself on May 28, 2019. (Statement of Facts at no. 13) In compliance with the

KHRC’s statement, and the EEOC’s Notice, Ms. Fulbright requested a review by the

EEOC of the KHRC’s determination on January 25, 2021, by sending an email to Mr.

Wilson, an employee of the EEOC. (Statement of Facts above at no. 19)

       On January 28, 2021, Mr. Wilson sent a reply email back to Ms. Fulbright,

advising her in relevant part:

              Your case has been reviewed by the . . . EEOC and we concur
              with the [KHRC’s] findings. The Dismissal and Notice of
              Right to Sue issued by the EEOC on November 17, 2021, will
              stand as the document closing the above referenced cases. . . .
              Should you decide to pursue your case in federal court, you
              must do so within 90 days from your receipt of he notice of
              right to sue.

(Statement of Facts above at no. 20. Emphasis added.)

       Significantly, Ms. Fulbright never requested the EEOC to review the KHRC’s

determination prior to January 25, 2021. (Statement of Facts above at no. 19) Therefore,

it is unclear on what basis, and on what authority, the EEOC issued its Notice of Right to

Sue on November 17, 2020. In any event, Ms. Fulbright did not actually receive the


                                            10
      Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 11 of 12




EEOC’s right-to-sue notice until January 28, 2021, when Mr. Wilson emailed it to her.

(Statement of Facts above at no. 21)

        Based on the above facts, a reasonable jury could find that Ms. Fulbright did not

receive actual knowledge of her right-to-sue letter from the EEOC until January 28, 2021,

“through no fault of [her] own.” Panicker, 712 Fed. Appx. at 788. In other words, a

reasonable jury could find that Ms. Fulbright did, in fact, “assume some minimum

responsibility [herself] for an orderly and expeditious resolution of [her] dispute.”

Panicker, 712 Fed. Appx. at 788.

                                       CONCLUSION

        For the reasons discussed above, the WSE’s motion to dismiss must be denied in

its entirety.

                                                 Respectfully submitted,

                                                 /s/ Alan V. Johnson
                                                 Alan V. Johnson, KS #9992
                                                 Sloan, Eisenbarth, Glassman,
                                                   McEntire & Jarboe, L.L.C.
                                                 534 S. Kansas Ave, Suite 1000
                                                 Topeka, Kansas 66603
                                                 Telephone (785) 357-6311
                                                 Fax           (785) 357-0152
                                                 ajohnson@sloanlawfirm.com




                                            11
    Case 2:21-cv-02191-DDC-TJJ Document 11 Filed 06/29/21 Page 12 of 12




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June, 2021, I delivered a copy of the
foregoing document via electronic mail to the following parties:

      Vincent M. Cox
      CAVANAUGH, BIGGS & LEMON, P.A.
      3200 SW Huntoon
      Topeka, KS 66604
      vcox@cavlem.com
      Attorneys For Defendant


                                              /s/ Alan V. Johnson
                                              Alan V. Johnson, KS #9992
                                              Sloan, Eisenbarth, Glassman,
                                                McEntire & Jarboe, L.L.C.
                                              534 S. Kansas Ave, Suite 1000
                                              Topeka, Kansas 66603
                                              Telephone (785) 357-6311
                                              Fax           (785) 357-0152
                                              ajohnson@sloanlawfirm.com




                                         12
